Citation Nr: 1234585	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  01-04 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disability.

2.  Entitlement to service connection for gastroesophageal reflux disease, including as secondary to service-connected disability.

3.  Entitlement to service connection for a irritable bowel syndrome, including as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 50 percent for schizoaffective disorder, depressive type.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2000 and April 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran's claims were remanded by the Board in December 2003 and June 2008.

One of the issues certified to the Board was entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).  The Board notes that IBS and GERD are separate and distinct disabilities.  Consequently the Board has recharacterized this appeal into two separate issues. 

The issues of entitlement to service connection for hypertension and GERD, including as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Since December 2, 1999, the symptoms of the Veteran's service-connected psychiatric disability, variously diagnosed as anxiety disorder, paranoid schizophrenia, and schizoaffective disorder, have resulted in total social and occupational impairment.

2.  The Veteran's service-connected psychiatric disability aggravates his irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for schizoaffective disorder, depressive type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9211 (2011).

2.  The criteria for service connection for irritable bowel syndrome, based on aggravation by a service-connected disability, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In March 2004, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his IBS claim and the relative duties upon himself and VA in developing this claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the Veteran's increased rating claim, in light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

The Board notes that the Veteran's service treatment records, Social Security Administration records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Psychiatric Disability

By rating action in April 2007, the RO granted service connection and assigned a 50 percent rating for an anxiety disorder, effective December 2, 1999.  A March 2011 rating decision recharacterized the Veteran's service-connected psychiatric disorder as a schizoaffective disorder, depressive type, and continued the 50 percent rating.  The Veteran maintains that he is entitled to an initial rating in excess of 50 percent.  As explained below, the Board finds that a 100 percent initial rating for schizoaffective disorder, depressive type, is warranted. 

The Veteran's psychiatric disability has been rated as 50 percent under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9211.  Under the criteria found at Diagnostic Code 9211, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

A March 1998 Social Security Administration document indicates that the Veteran was disabled due to paranoid schizophrenia and anxiety related disorders.

VA outpatient records from January 2001 to October 2001 reveal that the Veteran had panic attacks and note that the Veteran had GAFs of 40.  An August 2003 VA hospitalization report indicates that the Veteran had attempted to commit suicide two days previously by overdosing on sleeping pills.  A June 2004 VA outpatient record notes that the Veteran had severe mental illness and that the Veteran's GAF was 30.

A July 2005 VA hospitalization report notes that the Veteran had suicidal ideation and was a high suicide risk.  The Veteran's GAF was 25.

A VA outpatient record printed in June 2007 states that the Veteran had severe psychotic symptoms and impairments due to severe chronic paranoid schizophrenia.  The VA examiner further stated that the Veteran was totally and permanently disabled and unemployable due to his psychiatric disability.  

On VA psychiatric examination in June 2008 the examiner diagnosed schizoaffective disorder, depressive type.  The VA examiner opined that the Veteran is clearly unable to perform any sort of employment.  He stated that the Veteran is permanently and totally disabled.

When provided a VA psychiatric examination in November 2010, the VA examiner opined that the Veteran's schizoaffective disorder is due to service and opined that the Veteran is unemployable due to this disability.

The Board recognizes that VA medical records from December 1999 have shown varying levels of psychiatric disability.  Regardless, the Board finds that the overwhelming majority of these records indicate that the Veteran's service-connected psychiatric disability more frequently results in total social and occupational impairment.  As shown above, several VA psychiatric examiners have opined that the Veteran is unemployable due to his service-connected psychiatric disability.  Accordingly, the Board finds that the criteria for an initial rating of 100 percent for schizoaffective disorder, depressive type, have been met since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Service Connection for IBS

The Veteran contends that he is entitled to service connection for IBS.  The service treatment records show that the Veteran had an episode of gastroenteritis in February 1988.  The Veteran testified in May 2002 that a doctor had told him that his IBS was related to his panic attacks.  

The Veteran was provided a VA medical examination in March 2009.  The diagnoses included IBS and GERD.  The VA examiner opined that the Veteran's IBS was not related to the Veteran's military service.  He did state that the stress and anxiety are known to affect the intestine.  The examiner opined that the Veteran's IBS is aggravated by the Veteran's service-connected psychiatric disorder.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As noted above, a VA examiner has opined that the Veteran's IBS is aggravated by the Veteran's service-connected psychiatric disability.  Accordingly, service connection for IBS, based on aggravation, is warranted.  38 C.F.R. § 3.310(b).


ORDER

A 100 percent initial rating for schizoaffective disorder, depressive type, is granted subject to the law and regulation governing the award of monetary benefits.

Service connection for irritable bowel syndrome is granted based on aggravation.


REMAND

The Veteran's claims for service connection for hypertension and GERD were remanded by the Board in June 2008 for a medical examination and for medical opinions.  In March 2009 the Veteran underwent a VA medical examination.  The VA examiner opined that the Veteran's hypertension and GERD are not related to the Veteran's service or to his service-connected disabilities.  With regard to the Veteran's service-connected disabilities, the examiner offered no opinion as to whether any of the service-connected disabilities aggravate the Veteran's hypertension or GERD disabilities. 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The questions of whether the Veteran's hypertension or GERD is aggravated by the Veteran's service-connected psychiatric disability, or any other service-connected disability, must be addressed by an appropriately qualified medical professional.  See 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Consequently, new VA medical opinions must be obtained.

The Veteran should be provided corrective VCAA notice with regard to his claims and his updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claims for service connection for hypertension and GERD, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's updated VA medical records dated from March 2011 to present.

3.  Send the Veteran's claims files to an appropriate VA medical specialist(s) regarding the Veteran's hypertension and GERD.  The reviewer(s) should provide opinions as to whether Veteran's hypertension or GERD disabilities are aggravated (permanently worsened beyond the natural progress of the condition) by the Veteran's service-connected psychiatric disorder or any other service-connected disability.  If the reviewer(s) determines that additional examination(s) of the Veteran is/are necessary to provide a reliable and conclusive opinion, such examination(s) should be scheduled.  The Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the examiner(s).  A rationale for all opinions should be provided.

4.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond.  The supplemental statement of the case should include review of all evidence received since the March 2011 supplemental statements of the case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


